Case 3:17-cv-00101-RDM Document 218-1 Filed 02/11/19 Page 1 of 3




            EXHIBIT C
        Case 3:17-cv-00101-RDM Document 218-1 Filed 02/11/19 Page 2 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 Consumer Finance Protection Bureau,               )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )      Civil Action No. 3:17-cv-00101-RDM
                                                   )            (Hon. Robert D. Mariani)
                                                   )
 Navient Corporation, et al.,                      )
                                                   )
        Defendants.                                )


                      DECLARATION OF NAVIENT SOLUTIONS, LLC

I, Nicole M. Stolba, declare as follows:

       1.       I am Counsel at Navient Solutions, LLC (formerly Navient Solutions, Inc. and

Sallie Mae, Inc.) (“Navient Solutions”). I and other members of Navient Solutions in-house

counsel provide legal services to Navient Corporation and its current subsidiaries and affiliates,

including but not limited to Navient Solutions, Pioneer Credit Recovery, Inc. (“Pioneer”), and

General Revenue Corporation (“GRC”). I am an attorney licensed in New York, with a law

degree from the State University of New York at Buffalo School of Law.

       2.       Pioneer and GRC are wholly owned subsidiaries of Asset Performance Group,

LLC, which is a wholly owned subsidiary of Navient Corporation (formerly SLM Corporation).

Navient Solutions is a wholly owned subsidiary of Navient Corporation.

       3.       In accordance with my ethical obligations as an attorney, I would not undertake

any joint representation—including of Navient Corporation and its current subsidiaries and

affiliates—if I believed their interests to be adverse.

       4.       It is my understanding and expectation that with respect to any matter about

which employees of Navient Corporation and its subsidiaries and affiliates communicate jointly


                                                   1
       Case 3:17-cv-00101-RDM Document 218-1 Filed 02/11/19 Page 3 of 3



with Navient Solutions in-house counsel, Navient Solutions in-house counsel jointly represents

Navient Corporation and its subsidiaries and affiliates.

       5.      I am not aware of any agreement, written or otherwise, that limits the scope of the

joint representation in any way.

       6.      Neither Navient Corporation nor its current subsidiaries or affiliates have

discharged Navient Solutions in-house counsel, nor has Navient Solutions in-house counsel

withdrawn from representing them.

       7.      I am not aware of any circumstances, in the period from June 2009 through

January 2017, from which it could be inferred that Navient Corporation and its current

subsidiaries and affiliates had ceased to be jointly represented by Navient Solutions in-house

counsel.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on
February 11, 2019.




                                                             ___________________________
                                                             Nicole M. Stolba




                                                 2
